*11ORDER
Chaz Garrett was convicted after pleading guilty to distribution of 5 grams or more of crack cocaine. Judge Shabaz imposed a sentence that this court reversed and remanded because of a miscalculation of the defendant’s criminal history.
Chief Judge Crabb (not the original sentencing Judge) followed the Court of Appeals’ recommendations and sentenced Mr. Garrett based on appropriate criminal history and reduced the crack Guideline range by two levels. This resulted in the original sentence being reduced from 189 months to 121 months.
The reasoning of the court and the resulting sentence were well within the Guideline range and are not subject to further review. The district court’s order is summarily affirmed.